Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on July 13, 2021. Claims 1, 4, 20, 22, 23, 26, 28, 34-36, 38, 40, 49, 50, 53, 56, 57, 61, 62, 68, 70, 86, 89-93, 95, 101, 103-106 and 112 are pending and currently considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed on July 13, 2021 are considered persuasive to overcome the previous rejections of the newly amended claims. No prior art references have been identified teaching or suggesting the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 1, 4, 20, 22, 23, 26, 28, 34-36, 38, 40, 49, 50, 53, 56, 57, 61, 62, 68, 70, 86, 89-93, 95, 101, 103-106 and 112 are allowed.


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648